Appeal Dismissed and Memorandum Opinion filed July 11, 2019.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-19-00149-CV

                           JAROD HARMON, Appellant
                                              V.
     PILGRIM WEST LLC & J.R. KELLOUGH, PRESIDENT, Appellees

          On Appeal from County Court at Law No. 1 and Probate Court
                           Brazoria County, Texas
                        Trial Court Cause No. CI58889

                            MEMORANDUM OPINION

         This is an appeal from a final judgment signed February 14, 2019. Appellant’s
brief was due May 20, 2019. No brief or motion to extend time to file the brief was
filed.

         On June 4, 2019, the court ordered appellant to file a brief by June 20, 2019.
We cautioned that if appellant failed to comply with our order, we would dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or motion
to extend time to file the brief was filed.
      Therefore, the appeal is DISMISSED for want of prosecution.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                         2